DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 10 it is not clear which semiconductor layer(s) are meant by the limitation “removing the semiconductor layer” as there is both a first and second semiconductor layer. The claim shall be examined as if it was written “removing at least one of the first and second semiconductor layers” to capture the broadest reasonable scope believed to be covered by the unclear claim.
In re claims 12-14 as none of the claims upon which claim 12 depends indicate a second semiconductor layer it is unclear whether such a layer exists as implied by the use of “a third semiconductor layer” and what role such a second semiconductor layer plays in the method of claim 12. For the purposes of examining the “third semiconductor layer” shall be treated as “further semiconductor layer” to avoid the issue of numbering. Claims 13 and 14 are unclear for incorporating the unclear subject matter of claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2016/0064289).
In re claim 1 Xiao discloses a method of making a semiconductor device (Fig 1-12), the method comprising: providing a substrate (Fig 1, 100); forming an insulating layer on the substrate (300); forming a first trench in the insulating layer (Fig 2, 401); forming a first semiconductor layer (Fig 5, 410) in the first trench; and removing a portion of the insulating layer to expose the first semiconductor layer (Fig 9).
In re claim 9 Xiao discloses that the insulating layer (300) has an upper surface, and forming a second semiconductor layer (420) to protrude from the upper surface.
In re claim 11 Xiao discloses forming a second trench (Fig 2, 402) in the insulating layer.
In re claim 12 Xiao discloses forming a further semiconductor layer (420) in the second trench.
In re claim 13 Xiao discloses that the first semiconductor layer (Ge, ¶49) has a material different from the further semiconductor layer (¶63, various III-V semiconductors).
In re claim 14 Xiao discloses that in the removing step (Fig 9) the further semiconductor layer (420) is exposed.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claims 2-6 Xiao does not disclose a further step of forming a Ge-containing film between the substrate and the insulating layer, which is commonly considered a buffer layer. As ¶16 discloses a silicon crystal silicon substrate and the use of a (100) crystal face, while ¶19 discloses that the overlying layer on the substrate is silicon oxide, one of ordinary skill in the art would use the well understood and desirable single-crystal silicon/silicon oxide system and which doesn’t require such a buffer layer. 
In re claims 7 and 8 Xiao does not disclose a second semiconductor layer on the first semiconductor layer. Layers 410 & 420 which are the only semiconductor layers that may be considered the first semiconductor layer as they are the only ones exposed by the insulating layer are the highest layer on the semiconductor fins, so layers 430, 411 & 412 cannot be considered the second semiconductor layers as they are not on the first insulating layer.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In re claim 10 both first and second semiconductor layers, both such layers protruding from the upper surface, are the finished fins and no further removal steps are performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glass et al (2014/0027860) discloses a method (Fig 1-5) for forming fins having replacement materials, however Glass does not teach a step of forming a trench in an insulating layer as in claim 1. Instead the STI which is later removed is formed conventionally which is understood to be oxide growth or deposition over the original fins comprised of the substrate material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896